         Case 7:17-cv-01114-RDP Document 151 Filed 01/13/20 Page 1 of 1                                 FILED
                                                                                               2020 Jan-13 AM 11:53
                                                                                               U.S. DISTRICT COURT
                                                                                                   N.D. OF ALABAMA


                           UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                WESTERN DIVISION


 MICHAEL W. RONDINI, et al.,                      }
                                                  }
        Plaintiffs,                               }
                                                  }
 v.                                               }    Case No.: 7:17-cv-01114-RDP
                                                  }
 TERRY J. BUNN, JR.,                              }
                                                  }
        Defendant.                                }


                                             ORDER

       This case is before the court on Defendant Terry J. Bunn, Jr.’s (“Defendant”) Motion for

Summary Judgment. (Doc. # 121). After careful review, the Motion (see Doc. # 21) is

ADMINSITRATIVELY TERNMINATED. This case is STAYED pending submission of the

following question to the Supreme Court of Alabama: Whether suicide is an intervening cause that

breaks the chain of causation stemming from a defendant’s intentional tort to the decedent’s death,

particularly when the suicide occurred several months after the commission of the intentional tort.

       The parties are DIRECTED to confer and, on or before February 4, 2020, to file a motion

in this court requesting submission of this matter to the Supreme Court of Alabama for certification

in accordance with Alabama Rule of Appellate Procedure 18. The parties SHALL attach to their

motion a proposed certification of question(s) to be submitted to the Supreme Court of Alabama.

       DONE and ORDERED this January 13, 2020.



                                              _________________________________
                                              R. DAVID PROCTOR
                                              UNITED STATES DISTRICT JUDGE
